IN THE SUPREME COURT OF THE STATE OF DELAWARE

AMIE JONES,                           §
                                      §      No. 569, 2015
      Defendant Below,                §
      Appellant,                      §      Court Below—Superior Court
                                      §      of the State of Delaware
      v.                              §
                                      §      Cr. ID No. 1407018855
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §
                         Submitted: February 9, 2016
                         Decided:   February 18, 2016
                               ORDER
      This 18th day of February 2016, it appears to the Court that, on January 21,

2016, the Clerk issued a notice to show cause, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for the appellant’s

failure to file the opening brief and appendix. The appellant has not responded to

the notice to show cause within the required ten-day period. Dismissal of the

appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice